Title: From Benjamin Franklin to All Captains of Armed Vessels in the United States Service, 6 July 1778
From: Franklin, Benjamin
To: 


Gentlemen
Passy, near Paris, Jul 6. 1778.
Being well informed that William Gray, Esqr., formerly Provost-Marshal General of the Island of Jamaica, and Member of the Assembly there, has on several Occasions in his public Capacity and otherwise, manifested his Good Will to the American Cause and towards our Countrymen in general: I beg Leave to recommend him to your particular personal Civilities, in case the Fortune of War should put him into your Hands. I have the honour to be, Gentlemen, Your most obedient humble Servant
B FranklinOne of the Commissioners from theUnited States to the Court of France
